United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF THE ARMY, WHITE
SANDS MISSILE RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-563
Issued: October 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2006 appellant filed a timely appeal from an October 5, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. As there is no merit decision within one year of the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the October 5, 2006 nonmerit decision.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request for reconsideration was not
timely filed and did not demonstrate clear evidence of error.

1

See 5 U.S.C. § 501.2(c).

FACTUAL HISTORY
On March 6, 1991 appellant, then a 34-year-old industrial hygienist, filed an occupational
disease claim alleging that he sustained anxiety and depression due to factors of his federal
employment. The Office accepted his claim for post-traumatic stress disorder and methylene
chloride exposure.
By letter dated June 29, 1999, the Office referred appellant to Dr. Thomas Kurt, Boardcertified in preventive medicine, and Dr. Curtis J. Spier, a Board-certified anesthesiologist, for
second opinion examinations. The appointment with Dr. Kurt was scheduled for July 12, 1999
in Dallas, Texas. The appointment with Dr. Spier was scheduled for July 19, 1999 in El Paso,
Texas. In the June 29, 1999 referral letters, the Office notified appellant that he should
immediately inform the Office and the physician if he was unable to attend the appointment.
Appellant did not appear for either appointment.
On July 20, 1999 the Office notified appellant that it proposed to suspend his
compensation under 5 U.S.C. § 8123(d) because he failed to keep the medical appointments
scheduled with Dr. Spier and Dr. Kurt. The Office requested that he submit a written
explanation of his reasons for obstructing the examinations within 14 days. By decision dated
August 5, 1999, the Office suspended appellant’s compensation under section 8123(d) for
refusing to submit to a scheduled medical examination. The Office noted that he had not
responded to its request that he explain in writing his failure to attend the scheduled medical
appointments.
Appellant requested an oral hearing, which was held on July 19, 2000. At the hearing, he
submitted a statement arguing that the Office erred in referring him for an appointment on
July 12, 1999 with a physician over 600 miles from his residence and in failing to provide him
with more notice prior to the appointments. Appellant additionally contended that the Office did
not show that specialists were not available closer to his geographical area. He further
maintained that he was not afforded due process.
In a decision dated September 1, 2000, the Office hearing representative affirmed the
August 5, 1999 decision suspending appellant’s compensation. The hearing representative noted
that he did not challenge the selection or the location of the physicians prior to missing the
scheduled appointments.
Appellant appealed to the Board. On January 30, 2001 the Board noted that it had not
received the case record and remanded the case for reconstruction of the case record and an
appropriate decision protecting his appeal rights.2 In a decision dated March 29, 2001, the Office
reissued its August 5, 1999 decision suspending appellant’s compensation.

2

Order Remanding Case, Docket No. 00-2819 (issued January 30, 2001).

2

In a letter dated September 4, 2001, received by the Office on September 3, 2002,
appellant requested reconsideration.3 He challenged the location of the physician’s appointments
and alleged due process violations. In a decision dated September 9, 2002, the Office denied
modification of its March 29, 2001 decision.4 The Office noted that it had properly informed
him of the July 12 and 19, 1999 medical appointments and of the consequences for failing to
attend the appointments.
By letter dated September 6, 2006, appellant requested reconsideration of the
September 9, 2002 decision. He argued that he was unable to adequately respond to the
suspension of his compensation due to his mental condition. Appellant also contended that the
Office’s September 9, 2002 decision contained inadequate explanations and did not attach
relevant portions of the case record. In its September 9, 2002 decision, the Office failed to
consider the lack of appropriate notice he received of the medical appointments and that a
selected physician was outside his commuting area. Citing to Billie J. Gardner,5 appellant
contended that the Office failed to document the lack of physicians available within his
commuting area prior to suspending his compensation. He noted that he had fully participated in
second opinion examinations closer to his residence both prior to and subsequent to the
suspension of compensation. Appellant again asserted that until recently his mental condition
prevented him from adequately raising these arguments and from understanding the
consequences of failing to keep the July 1999 medical appointments.
In a decision dated October 5, 2006, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error.
LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.6
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.7 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.8 The Office procedures state
that the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
3

In a letter dated April 6, 2001, appellant argued that the Board had reversed the suspension of compensation. By
letter dated March 27, 2002, he indicated that he was challenging the Office’s suspension of his compensation in
federal court.
4

The Office again paid appellant compensation beginning April 6, 2001, the date that he agreed to participate in a
medical examination.
5

53 ECAB 356 (2002).

6

5 U.S.C. §§ 8101-8193.

7

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

8

Veletta C. Coleman, 48 ECAB 367 (1997).

3

limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows “clear
evidence of error” on the part of the Office.9 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.10
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.12 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.13
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.14 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.15 As appellant’s
September 6, 2006 request for reconsideration was submitted more than one year after the last
merit decision of record, it was untimely. Consequently, he must demonstrate clear evidence of
error by the Office in suspending his compensation for refusing to submit to a medical
examination.16

9

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.”
20 C.F.R. § 10.607(b).
10

See Nelson T. Thompson, 43 ECAB 919 (1992).

11

Leon J. Modrowski, 55 ECAB 196 (2004); Dorletha Coleman, 55 ECAB 143 (2003).

12

Id.

13

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

14

20 C.F.R. § 10.607(a).

15

Robert F. Stone, 57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

16

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB ___ (Docket No. 05-1637, issued October 18, 2005).

4

Appellant contended that his mental condition prevented him from properly responding
to the suspension of his compensation. He has not, however, submitted any medical evidence
supporting that his mental condition prevented him from comprehending the Office’s
instructions or adequately responding to the suspension of compensation. Thus, appellant has
not raised a legal argument sufficient to establish clear evidence of error.
Appellant additionally argued that the September 9, 2002 Office decision contained
inadequate explanations and did not attach appropriate portions of the case record. The
September 9, 2002 decision, however, properly addressed the arguments he raised in his
September 4, 2001 request for reconsideration, which the Office received on September 3, 2002.
Consequently, appellant’s argument does not show clear evidence of error by the Office.
Appellant also argued that the Office, in the September 9, 2002 decision, did not consider
that it referred him to a physician in a location remote from his residence and did not consider
that it failed to provide him with sufficient time prior to the scheduled appointments. Citing to
Gardner, he contended that the Office must show that it attempted to locate appropriate
specialists in a claimant’s geographical error prior to suspending compensation.17 In Gardner,
the Board held that the Office may refer a claimant to a distant city for a referral examination
after documenting that there are no appropriate specialists in the claimant’s geographical
location.18 In Gardner, however, the claimant informed the Office and the physician prior to the
date of the scheduled examination that he was unable to attend the medical appointment because
of the short notice and the distance between the location of the physician and his residence.19 In
this case, appellant did not inform the Office that he could not attend the physician’s
appointments either after receiving the June 29, 1999 referral letter or after receiving the July 20,
1999 notice of proposed suspension of compensation. The term “clear evidence of error” is
intended to represent a difficult standard. The evidence must prima facie shift the weight of the
evidence in favor of appellant.20 Appellant has not raised a legal argument which establishes “on
its face” that the Office’s merit decision was erroneous.
As the evidence submitted by appellant is insufficient to prima facie shift the weight of
evidence in favor of the claimant and raise a substantial question as to the correctness of the
Office’s last merit decision, he has not established clear evidence of error.21
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request for reconsideration was not
timely filed and did not demonstrate clear evidence of error.
17

See supra note 5.

18

Id.

19

Id.

20

See G.H., 58 ECAB ___ (Docket No. 06-1417, issued November 27, 2006).

21

See Veletta C. Coleman, supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 5, 2006 is affirmed.
Issued: October 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

